Citation Nr: 0316120	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  97-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971 and had subsequent periods of active duty for training 
and inactive duty for training in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 RO decision that denied the 
veteran's claims of service connection for rheumatoid 
arthritis and hypertension.  In March 1999, the Board 
remanded the claims to the RO for further development.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  Active military service includes active 
duty, periods of active duty for training during which 
disability from disease or injury was incurred or aggravated, 
and periods of inactive duty training during which an injury 
was incurred or aggravated.  If a veteran had active military 
service for 90 days or more, certain chronic diseases, 
including arthritis, hypertension and heart disease 
(hypertension being an early symptom of heart disease), will 
be presumed to have been incurred during such service, if 
manifest to a compensable degree within the year following 
such service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309; Biggins 
v. Derwinski, 1 Vet.App 474 (1991).  

A review of the claims file shows the veteran was not treated 
for either rheumatoid arthritis or hypertension during his 
period of active duty from March 1969 to March 1971; however, 
he was treated for elevated blood pressure and joint problems 
during his subsequent periods of Army National Guard service.  
Notably, one of the veteran's private physicians, C.S.C., 
M.D., indicated that he would not doubt that strenuous 
physical exercise would cause an exacerbation in the 
veteran's rheumatoid arthritis.  In order to reconcile, the 
etiology of both rheumatoid arthritis and hypertension, the 
veteran should be scheduled for a VA examination. 

The case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination in order to determine 
the nature and etiology of any 
rheumatoid arthritis and hypertension.  
All necessary diagnostic tests should 
be accomplished.  The claims file 
should be made available to the 
examiner for review.  The following 
questions should be addressed:  what is 
the date of onset of any rheumatoid 
arthritis and hypertension?  The 
presence of any elevated blood pressure 
readings and/or joint problems during 
service should be addressed.  Was there 
a permanent increase in severity during 
any period of service?  If there was 
such a permanent increase in severity, 
was such clearly and unmistakably due 
to natural progress of the disease?

2.  If upon completion of the above 
action the claims remains denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 



and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


